          Case 2:19-bk-14989-WB                    Doc 357 Filed 10/07/19 Entered 10/07/19 08:09:11                                      Desc
                                                     Main Document Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 GREGORY M. SALVATO (SBN 126285)
    GSalvato@salvatolawoffices.com                                                                       FILED & ENTERED
 JOSEPH BOUFADEL (SBN 267312)
    JBoufadel@salvatolawoffices.com                                                                              OCT 07 2019
 EMMA SAMYAN (SBN 322703)
    ESamyan@salvatolawoffices.com                                                                          CLERK U.S. BANKRUPTCY COURT
 SALVATO LAW OFFICES                                                                                       Central District of California
                                                                                                           BY kaaumoanDEPUTY CLERK
 777 South Figueroa Street, Suite 2800
 Los Angeles, California 90071-9500
 Telephone:    (213) 484-8400
 Facsimile:    (213) 401-2411

     Movant appearing without an attorney
     Attorney for Movant AZAD BABAN

                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                       CASE NO.: 2:19-bk-14989-WB

 SCOOBEEZ et al,                                                              CHAPTER: 11

                         Debtor.                                                      ORDER GRANTING MOTION FOR
 Affects:                                                                           RELIEF FROM THE AUTOMATIC STAY
 ■ All Debtors                                                                             UNDER 11 U.S.C. § 362
 □ Scoobeez, ONLY
 □ Scoobeez Global, Inc., ONLY                                                        (Action in Nonbankruptcy Forum)
 □ Scoobur LLC, ONLY
                                                                              DATE: October 8, 2019
                                                                              TIME: 10:00 a.m.
                                                                              COURTROOM: 1375
                                                                              PLACE: Roybal Federal Building
                                                                                     255 E. Temple Street
                                                                                     Los Angeles, CA 90012


 MOVANT:         AZAD BABAN


1. The Motion was:                  Opposed              Unopposed               Settled by stipulation
                                                                                 (docket no. 351)
2. The Motion affects the following Nonbankruptcy Action:

    Name of Nonbankruptcy Action: Azad Baban v. Scoobeez, Inc., et al.
    Docket number: BC692250
    Nonbankruptcy court or agency where the Nonbankruptcy Action is pending: Los Angeles Superior Court




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 1                                    F 4001-1.RFS.NONBK.ORDER
           Case 2:19-bk-14989-WB                    Doc 357 Filed 10/07/19 Entered 10/07/19 08:09:11                                      Desc
                                                      Main Document Page 2 of 3

3. The Motion is granted under 11 U.S.C. § 362(d)(1).

4. As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.        Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.        Modified or conditioned as set forth in Exhibit                    to the Motion.
      c.        Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                remedies regarding the nonbankruptcy action do not constitute a violation of the stay.

5. Limitations on Enforcement of Judgment: Movant may proceed in the nonbankruptcy forum to final judgment
      (including any appeals) in accordance with applicable nonbankruptcy law. Movant is permitted to enforce its final
      judgment only by (specify all that apply):
      a.        Collecting upon any available insurance in accordance with applicable nonbankruptcy law.
      b.        Proceeding against the Debtor as to property or earnings that are not property of this bankruptcy estate.

6. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
   of the Bankruptcy Code.

7.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
           the same terms and conditions as to the Debtor.

8.         The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

9.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the nonbankruptcy action.
10.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be, without
           further notice.
11.        Other (specify):
           1.         Relief from the automatic stay under U.S.C. § 362 is granted for the limited purpose of pursuing the state
                      court action, entitled Azad Baban v. Scoobeez, Inc., et al., Case No. BC692250 (the “State Court
                      Action”), to judgment (including through appeal, if and as necessary) in order to liquidate the claims at
                      issue in the State Court Action and solely to recover from and to the extent of any applicable coverage
                      available under the Policies, if any.

           2.         Plaintiff shall retain the right to prosecute the proof of claim in the Bankruptcy Case, designated as Claim
                      No. 5 (“Proof of Claim”) to the extent the liability thereunder is not otherwise satisfied by the proceeds of
                      the Policies, if any.

           3.         Within ten (10) days of Plaintiff’s receipt of any proceeds from one or more of the Policies on account of
                      the claims pled in the FAC (the “Insurance Proceeds”), Plaintiff shall amend the Proof of Claim to reflect
                      the proceeds received.

///

///

///

///

///

///

///

           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 2                                    F 4001-1.RFS.NONBK.ORDER
       Case 2:19-bk-14989-WB                     Doc 357 Filed 10/07/19 Entered 10/07/19 08:09:11                                      Desc
                                                   Main Document Page 3 of 3

        4.         Within ten (10) days of entry of any judgment in the State Court Action in favor of Plaintiff against the
                   Debtor, Plaintiff shall amend the Proof of Claim to reflect the liquidated amount of the claim(s) as against
                   the Debtors, or any of them, net of any Insurance Proceeds received from the Policies, if any.

                                                                         ###




                Date: October 7, 2019




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                             Page 3                                    F 4001-1.RFS.NONBK.ORDER
